United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
G.H., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Ninety Six, SC, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Martin Kaplan, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 08-1499
Issued: January 26, 2009

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On April 28, 2008 appellant, through her attorney, filed a timely appeal of the Office of
Workers’ Compensation Programs’ merit decision dated April 8, 2008. Pursuant to 20 C.F.R.
§§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant must refund $87,905.37 from her third-party settlement.
FACTUAL HISTORY
On August 12, 2004 appellant, then a 42-year-old letter carrier, sustained injury to her
arms and legs in the performance of duty. She stated that while “walking down sidewalk stepped
onto edge of manhole cover and cover flipped up. I then fell into hole catching myself with
arms.” The Office accepted appellant’s claim for multiple contusions and on November 18,
2004 a cervical disc displacement. It authorized a C6-7 anterior cervical discectomy on March 2,
2005 and appellant underwent surgery on March 22, 2005. The Office entered appellant on the

periodic rolls on May 10, 2005. On December 6, 2007 it accepted that appellant developed a
major depressive disorder due to her employment injuries.
On January 4, 2007 appellant’s attorney informed the Office that she had a third-party
claim pending and that she was awaiting a report of disbursements in order to resolve the thirdparty obligations. He explained that the third party was a city which placed a cap on recovery.
On January 8, 2008 the Office provided appellant with a list of disbursements totaling
$424,707.27.
Appellant, through her attorney, responded on January 22, 2008 contending that recovery
of the third-party settlement of $275,000.00 was not applicable because the settlement was with
the town of Ninety Six, a political subdivision of South Carolina with limited liability under the
doctrine of sovereign immunity and not included with the definition of a “person” under the
Federal Employees’ Compensation Act. He noted that the amount of the recovery was
$275,000.00, that attorney’s fees were $91,665,75; that court costs were $18,512.51; that
appellant was entitled to retain 20 percent of this or $32,964.35 which resulted in $131,857,39
and a government allowance for attorney fee’s of $43,948.071 which resulted in a refund to the
Office of $87,905.37.
By decision dated April 8, 2008, the Office found that appellant was obliged to refund
$87,905.37 of her third-party recovery. It noted that the gross recovery was $275,000.00 and
that appellant had received disbursements in the amount of $424,707.27.
LEGAL PRECEDENT
Section 8132 of the Act provides in pertinent part:
“If an injury or death for which compensation is payable under this subchapter is
caused under circumstances creating a legal liability in a person other than the
United States to pay damages, and a beneficiary entitled to compensation from the
United States for that injury or death receives money or other property in
satisfaction of that liability as a result of suit or settlement by him or on his
behalf, the beneficiary, after deducting therefrom the costs of suit and a
reasonable attorney’s fee, shall refund to the United States the amount of
compensation paid by the United States and credit any surplus on future payments
of compensation payable to him for the same injury.”2
The purpose underlying this obligation is to prevent a double recovery by the employee.
Under this section of the Act, a claimant is obligated to reimburse the United States out of any
third-party recovery for any disbursements made by the Office.3

1

The Office determined that this sum was $43,952.02, a greater amount.

2

5 U.S.C. § 8132. See Alvin Collins, 54 ECAB 752 (2003). See Richard J. Maher, 42 ECAB 902 (1991).

3

See Benjamin S. Purser, Jr., 42 ECAB 204 (1990) (in which a claimant shot by a police officer in the course of
his duties was required to refund an appropriate portion of his third-party recovery).

2

The South Carolina Tort Claims Act (SCTCA) Statute4 provides a limited waiver of the
State’s sovereign immunity. It states, in part, as follows:
The General Assembly in this chapter intends to grant the State, its political
subdivisions and employees, while acting within the scope of official duty,
immunity from liability and suit for any tort except as waived by this chapter.
The General Assembly additionally intends to provide for liability on the part of
the State, its political subdivisions and employees, while acting within the scope
of official duty, only to the extent provided herein. All other immunities
applicable to a governmental entity, its employees and agents are expressly
preserved. The remedy provided by this chapter is the exclusive civil remedy
available for any tort committed by a governmental entity, its employees.
The SCTCA caps the tort recovery under South Carolina law to $300,000.00.5
ANALYSIS
While the term “person” for purposes of sections 8131 and 8132 is not defined in the Act
or Office regulations and procedures, the Board notes that the United States Supreme Court has
found the term “persons” to include municipalities when interpreting other federal statutes and
will follow this precedent.6 The Board notes that under the SCTCA a limited waiver of the
state’s sovereign immunity has been granted and appellant received a third-party settlement in
the amount of $275,000.00 from a municipality, the city of Ninety Six, arising from her
August 12, 2004 employment injury. Appellant must reimburse the Office in accordance with
section 8132 of the Act in the amount of $87,905.37 after deducting costs such as attorney fees
and her entitlement to one fifth of the net amount.7
CONCLUSION
The Board finds that appellant received a third-party settlement due to her accepted
injury and must refund the amount of $87,905.37 to the Office.

4

S.C. Code Ann. § 15-78-10, et al.

5

See id. at § 15-78-120(a)(1).

6

See Cook County, Illinois v. United States ex ret Chandler, 538 U.S. 119, 125 (2003) (municipal corporations
and private ones were simply two species of “body politic and corporate,” treated alike in terms of their legal status
as persons capable of suing and being sued). Monell v. New York City Dept. of Social Services, 436 U.S 658, 687688 (1978) (corporation is deemed to be a person capable of being treated as a citizen of that state, as much as a
natural person; this has been extended to municipal corporations).
7

As an administrative body, the Board does not review constitutional claims and will therefore not consider
appellant’s contention that section 8132 of the Act is unconstitutional. Congressional enactments are administered
under a presumption of constitutionality and the Board accepts the presumption of constitutionality of this provision.
Vittorio Pittelli, 49 ECAB 181, 186 (1997).

3

ORDER
IT IS HEREBY ORDERED THAT the April 8, 2008 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: January 26, 2009
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

4

